DETAILED ACTION
This action is responsive to RCE filed on March 30, 2022.
Claims 1 and 8 have been amended. Claims 7 and 14 have been canceled.
Claims 1-5 and 8-12 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 30, 2022 has been entered.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
 
Response to amendments
The objection of the disclosure is withdrawn in view of applicant’s amendments including a corrected CROSS-REFERENCE TO RELATED APPLICATION section.

Response to Arguments
Applicants have argued that Zarakas does not teach the newly added limitation of independent claims 1 and 8 (Remarks pages. 7-9). Applicants' arguments have been fully considered and are persuasive. Therefore, the rejection is withdrawn. However, upon further consideration, a new ground of rejection is made as set forth in details below. See Su (US Pat. No. 10,447,483), art being made of record as applied herein.

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation in lines 7-10 recites “setting a firmware update file on the firmware providing end, the firmware update file including a second firmware image file and a second identification code, wherein the second identification code is added to either one of the front end or the back end of the second firmware image file to obtain the firmware update file” please include a comma “,” after “ firmware providing end” as shown in bold above.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su (US Pat. No. 10,447,483).
  	With respect to claim 1 (currently amended), Su teaches a firmware update method for a firmware update system to enable a firmware providing end to update a computer system, wherein the computer system has a memory module and a first firmware image file written therein (see figure 1 (and related paragraphs), a system for secure firmware updates on a remote vehicle 138 (i.e. computer system, e.g. front end), the system includes a data processing system 102 (e.g. back end) and a blockchain system 124. The remote vehicle 138 having a memory/repository 148 with a first firmware 154, session ID 152 and unique ID 150 (i.e. first identification codes)), the method comprising the following steps of:  	executing a setting process (see figures 3-5 (and related paragraphs), firmware update setting process), comprising:   	writing a first identification code into the memory module (see figure 4 step 402 and column 20 lines 43-51, send firmware update request with vehicle’s unique ID. “The process 400 can be performed by one or more system, component or function depicted in FIG. 1, FIG. 2 and FIG. 6. At ACT 402, the vehicle 138 can send a firmware update request with a unique identifier of the vehicle 138. The unique identifier can include a VIN, blockchain address or other unique identifier associated with the vehicle 138”) and   	setting a firmware update file on the firmware providing end the firmware update file including a second firmware image file and a second identification code, wherein the second identification code is added to either one of the front end or the back end of the second firmware image file to obtain the firmware update file (see figure 4 and column 20 line 51 – column 21 line 30, specifically acts 404, 406, 408, 410, 412, 414 and 416. At ACT 404, the data processing system 102 can identify the vehicle's blockchain address. The data processing system 102 can identify the blockchain address if it was received with the request, or perform a lookup in a blockchain map using the unique identifier received with the request to identify the vehicle's blockchain address. At ACT 406, the data processing system 102 can generate (e.g., via a session handler component) a session identifier for the request. The session identifier can be a unique session identifier. The session identifier can uniquely identify the over-the-air firmware update session with the vehicle 138 initiated by the request at ACT 402. At ACT 408, the data processing system 102 can combine the session identifier and the firmware's hash value to create a digital signature. The data processing system 102 can combine the session identifier with the firmware's hash value using a bidirectional encryption function or otherwise joining or combining the session identifier to the firmware hash value. For example, the digital signature can be a digital signature data structure with a first field for the session identifier and a second field for the hash value. The data processing system 102 can populate the data structure with the session identifier and the hash value in the respective fields. At ACT 410, the data processing system 102 can send the digital signature to the blockchain system 124 to cause the blockchain system 124 to store the digital signature in a new block in a blockchain having the blockchain address corresponding to the vehicle 138. At ACT 412, the blockchain system 124 can create the new block and store the digital signature in the new block. At ACT 414, the blockchain system 124 can transmit an indication to the data processing system 102 that the blockchain transaction has been completed (e.g., the digital signature was stored in a new block in the blockchain). At ACT 416, the data processing system 102 can provide the session ID generated at ACT 406 to the vehicle 138. The data processing system 102 can provide the session ID responsive to receiving the transaction completed indication at ACT 414. At ACT 418, the vehicle can send a download firmware request to the data processing system 102. The vehicle can send the download firmware request responsive to receiving the session ID at ACT 416. The download firmware request can include the session ID, which the data processing system 102 can use to select the firmware or confirm that the new block was created for the session ID before transferring the firmware) and   	executing a determining process, comprising:   	receiving the firmware update file (see figure 4 and column 21 lines 30-33, at ACT 420, the data processing system 102 can transfer the firmware to the vehicle 138. The data processing system 102 can transfer the firmware via a network). 	determining whether the firmware update file conforms to a custom structure according to the first identification code, wherein the determining further includes determining if the second identification code of the firmware update file has a newer version number (see figure 4 and column 21 lines 34-50, at ACT 422, the vehicle 138 can request the digital signature from the vehicle's blockchain address. The vehicle 138 can query the blockchain system 124 for the data stored in the blockchain having the blockchain address assigned to the vehicle 138. The vehicle 138 can receive the digital signature from the blockchain at ACT 424. At ACT 426, the vehicle 138 can compute a hash of the downloaded firmware from ACT 420. At ACT 428, the vehicle 138 can verify whether the firmware hash and the session ID match the digital signature retrieved from the blockchain 418. For example, the vehicle 138 can combine the session ID received from the data processing system 102 with the hash of the firmware file download at ACT 420 to generate a second digital signature. The vehicle 138 can compare this second digital signature with the digital signature retrieved from the blockchain system 124 (e.g., a first digital signature)).    	if no, then prohibiting the firmware update image file from updating the computer system; and if yes, replacing the first firmware image file with the second firmware image file and writing the second firmware image file into the memory module of the computer system along with the second identification code (see figure 4 and column 21 lines 50-61, if the vehicle 138 determines that the second digital signature matches the first digital signature (e.g., identical match), then the vehicle 138 can determine that the downloaded firmware was not altered or not corrupted, and then proceed to flash a component of the vehicle using the downloaded firmware at ACT 430. If the vehicle 138 determines that the first and second digital signatures do not match, then the vehicle 138 can determine that the downloaded firmware file was altered or corrupted, and then discard the downloaded firmware. The vehicle 138 can return to ACT 402 and send a new firmware update request).
  	With respect to claim 3 (previously presented), Su teaches generating the first identification code and the second identification code according to a checksum calculation mechanism (see column 7 lines 20-22 and figure 2 (and related paragraphs), the firmware data 120 can include a hash value or checksum information for the firmware data file. See column 14 lines 7-33, the hash function or cryptographic function can include, for example, a message digest function such as an MD5 hash function that can produce a 128-bit hash value. The MD5 hash function can be used as a checksum to verify data integrity of the firmware update file. For example, the firmware update file can be an initialization vector used by the hash function to generate an output value. The hash function can include a secure hash algorithm 2 (“SHA-2”), such as SHA-224, SHA-256, SHA-384, SHA-512, SHA-512/224, SHA-512/256 that correspond to 224, 256, 384 or 512 bits. The hash function can include a secure hash algorithm 3 (“SHA-3”) or other types of hash functions. The firmware controller component 108 invoke or use the hash component 110 to generate the hash value for firmware update files and store the hash value in the firmware data 120 stored in data repository 114 for further processing or to facilitate performance of the secure firmware update on the vehicle 138. To reduce delay or latency associated with the over-the-air firmware update session, the data processing system 102 can compute the hash values for each firmware update file in an offline process, and store the hash values in the firmware data 120. The firmware controller component 108 can invoke or use the hash component 110 to generate the hash value in real-time, such as subsequent to initiating the session with the vehicle 138 and selecting the firmware update file).  	With respect to claim 4 (original), Su teaches determining whether the second identification code of the firmware update file conforms to the first identification code; and if yes, removing the second identification code from the firmware update file to convert the firmware update file into the second firmware image file (see column 16 line 63 – column 17 line 5, if the session IDs and first and second hash values match (e.g., are identical or the same), then the verification component 142 can store the firmware update file in the vehicle data repository 148 for later installation on the digital hardware component 156. The vehicle interface system 140 can, for example, schedule the installation for a later time or date when the vehicle 138 is not in operation, is stored at a home or base location, is plugged into power, or is otherwise situated or configured in a manner that facilitates a secure and safe flash update of a digital hardware component 156).  	With respect to claim 5 (original), Su teaches determining whether a length of the firmware update file conforms to a set length (see column 14 lines 59-64, the signature generation component 112 can generate the digital signature by combining the hash value with the session ID using bidirectional encryption function. The digital signature can be in a predetermined format in which a first set of bits or bytes correspond to the hash value and a second set of bits or bytes correspond to the session ID).
  	With respect to claims 8 and 10-12, the claims are directed to a system that corresponds to the method recited in claims 1 and 3-5, respectively (see the rejection of claims 1 and 3-5 above; wherein Su also teaches such a system in figures 1 and 6 including also memories 615, 620 and a processor 610).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Su (US Pat. No. 10,447,483) in view of Rose (US Pub. No. 2015/0199517 – previously presented).  	With respect to claim 2 (previously presented), Su is silent to disclose generating the first identification code and the second identification code according to a software development kit (SDK) identification code, a product name, or a product serial number.  	However, in an analogous art, Rose teaches generating the first identification code and the second identification code according to a software development kit (SDK) identification code, a product name, or a product serial number (see abstract, paragraphs [0074], [0088] and figure 3 UEFI SDK 156, by analyzing the UEFI firmware modules individually, the network architecture and verification platform builds a repository of Globally Unique Identifiers (GUIDs) referenced by a given UEFI firmware module, which may then be referenced in future analyses to determine whether any changes, and the extent of such changes, have been made to an updated version of the given UEFI firmware module. See paragraph [0069], the memory 138 is configured with one or more applications and/or modules 142-146. These modules 142-146 may include a disassembler 142, a module fingerprinter 144, and a UEFI module risk assessment 146. As is understood by skilled artisans in the relevant computer and Internet-related arts, each of the components 142-146 (e.g., a module or engine) may represent a set of executable software instructions and the corresponding hardware (e.g., memory and processor) for executing the instructions. The components 142-146 may interact with data 152 stored in memory 138, such as one or more module GUIDs 154, a UEFI Software Development Kit (SDK) 156, various report(s) 158, one or more known vendor protocol(s) 160, various module signature(s) 162, and save files 164 generated by the disassembler 142). 
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Su’s teaching, which set forth systems and methods for secure firmware updates on remote vehicles, by generating identification code according to a software development kit (SDK) identification code as suggested by Rose, as Rose may then be referenced the identification code in future analyses to determine whether any changes, and the extent of such changes, have been made to an updated version of the given UEFI firmware module.
  	With respect to claim 9, the claim is directed to a system that corresponds to the method recited in claim 2, respectively (see the rejection of claim 2 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   	Sekine (US Pub. No. 2004/0015941) uses an information-processing apparatus including a nonvolatile memory device configured to store firmware. The information-processing apparatus has a first unit for issuing an instruction to make an operating system execute a shutdown process, and to update the firmware, stored in the nonvolatile memory device, after the operating system has completed the shutdown process (see abstract).
 	Subbakrishna et al. (US Pub. No. 2008/0040713) provides a system and method for remotely upgrading the firmware of a target device using wireless technology (see abstract).
  	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Anibal Rivera Cruz whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192